Citation Nr: 0216235	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-09 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether reduction in the disability rating for postoperative 
right inguinal hernia with residual scarring from 30 percent 
to 10 percent disabling was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION


The veteran served on active duty from July 1966 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2000, a 
statement of the case was issued in March 2000, and a 
substantive appeal was received in May 2000.

The veteran provided testimony at a Board at the RO in August 
2002.  During this hearing, the veteran advanced a claim of 
entitlement to service connection for anumbilical hernia.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A December 1999 rating decision implemented a September 
1999 proposal to decrease the rating for the veteran's 
service-connected postoperative right inguinal hernia with 
residual scarring from 30 percent to 10 percent, effective 
March 1, 2000.  

2.  At the time of the December 1999 rating decision, the 30 
percent rating for the veteran's service-connected 
postoperative right inguinal hernia with residual scarring 
had been in effect for less than five years.

3.  Although there has been improvement in the right inguinal 
hernia disability in that there has been no recent recurrence 
of the right inguinal hernia, there has been no concomitant 
improvement in the ability to function under ordinary 
conditions of life and work because of the residuals of the 
surgical procedures.


CONCLUSION OF LAW

Reduction in the disability rating for postoperative right 
inguinal hernia with residual scarring from 30 percent to 10 
percent disabling was not warranted, and the 30 percent 
disability rating is restored effective March 1, 2000.  38 
U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.114, Diagnostic Code 7338 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, VA examination reports and outpatient treatment 
records, as well as his private treatment records.  As the 
record shows that the veteran has been afforded a VA 
examination in connection with this claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  No additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  

In this regard, the Board notes that, during his August 2002 
hearing before the undersigned, the veteran claimed that the 
August 1999 VA examination inadequately reflected the 
severity of his service-connected hernia because he had been 
on crutches which required him to limit his activities.  
However, inasmuch as the examination report reflects that the 
examiner recorded the veteran's medical history, noted his 
current complaints, and offered appropriate assessments and 
diagnoses, the Board finds that it is adequate for purposes 
of this case.  The Board further notes that the veteran had 
requested a hearing in accordance with the notice of the 
proposed reduction.  A hearing was subsequently scheduled and 
the appellant was notified of this hearing in a November 1999 
letter from the RO.  However, in December 1999, the appellant 
failed to report for his hearing.  In subsequent 
communication to the RO, the veteran explained that he did 
not report for the hearing because he had received a letter 
from the RO which he interpreted as indicating that his 
cumulative rating was not going to be reduced.  Inasmuch as 
the veteran was subsequently afforded a hearing before the 
undersigned, the Board finds that additional development in 
this regard is not warranted.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decisions, statement of the case, supplemental 
statement of the case, and other correspondence have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Specifically, the 
record shows that, by an undated letter as well as the June 
2002 supplemental statement of the case, the veteran was 
specifically advised of the provisions of the new VA 
regulations regarding the timing and scope of VA assistance, 
including the type of evidence necessary to substantiate his 
claim for an increased rating as well as the types of 
evidence VA would assist him in obtaining.  Accordingly, 
there is no further duty to notify.  See Generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92  
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

This appeal arises out of the veteran's disagreement with a 
decision to reduce the disability rating for his service-
connected postoperative right inguinal hernia from 30 percent 
to 10 percent disabling.  A claim stemming from a rating 
reduction action is a claim as to whether the reduction was 
proper, not whether the veteran is entitled to an increased 
rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 
(1992).  Essentially, the veteran contends that his 
postoperative right inguinal hernia is still symptomatic, and 
as such, the 30 percent rating should be restored.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

By letter dated in September 1999 letter, the RO complied 
with the procedures of 38 C.F.R. § 3.105(e), as to giving the 
veteran an opportunity to submit additional evidence, 
affording him an opportunity for a hearing, and the effective 
date for the reduction.  Having decided that the process 
required to reduce the veteran's disability rating for 
postoperative right inguinal hernia was correctly followed by 
the RO, the next question to be addressed is whether the 
evidence and other legal authority supported the reduction.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 30 percent rating was in effect from 
December 9, 1997, to February 29, 2000, less than 5 years, 
and thus various provisions of 38 C.F.R. § 3.344, pertaining 
to stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court 
noted in Brown that there are several general VA regulations 
that apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  Id. at 
420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

The postoperative right inguinal hernia is rated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338, which 
provides that a 10 percent rating is warranted for a 
postoperative recurrent inguinal hernia, readily reducible 
and well supported by a truss or belt.  A 30 percent rating 
is warranted if the inguinal hernia is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
a truss or not readily reducible.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.  

The pertinent evidence of record with respect to the 
veteran's disability picture prior to the reduction in rating 
includes a December 1997 private treatment note which 
reflects that the veteran had a recurrent right inguinal-
abdominal hernia and would need additional surgery.  A 
January 1998 private treatment record notes that the 
veteran's right inguinal hernia had popped out again about 
one month previously.  The assessment was recurrent right 
inguinal hernia.  Subsequent private treatment records show 
that the veteran underwent a laparoscopic right inguinal 
hernia repair using mesh for his fifth recurrent right 
inguinal hernia in January 1998.  An August 1998 Attending 
Physician's Statement reflects that the veteran's diagnoses 
were foraminal stenosis, hernia, and diabetes and he was 
restricted from bending or lifting.  

In contrast, the veteran's disability picture which prompted 
the reduction in rating consists of VA outpatient treatment 
records as well as an August 1999 report of VA examination.  
VA outpatient treatment records, dated from October 1998 to 
June 2000, reflect that the veteran was in receipt of 
treatment for unrelated complaints and are silent with 
respect to complaints of or treatment for hernia.  These 
records also show that abdominal examinations note healed 
abrasions on right lateral side and are negative for findings 
referable to hernia.  The August 1999 report of VA 
examination reflects that the veteran complained of numbness 
of the anterior and medial side of the upper right thigh as 
well as a constant dull pain in the area of the repair which 
is aggravated by movement and radiates into the peroneum.  On 
physical examination of the area, the hernia seemed stable 
and solid and there were no recurrences.  The area was tender 
to examination, there was considerable scarring, and no 
swelling, induration, or inflammation.  The diagnosis was 
status post multiple recurrent right inguinal hernia repairs.  
The examiner noted that the veteran had some pain and 
numbness of the thigh following surgery and commented that 
some of the neuropathy in the medial upper thigh may be a 
sequelae to the hernia repair.  The examiner further 
commented that, although the neuropathy or the hernia repair 
were not disabling at the time of examination, the veteran 
probably could not return to the type of work that he was 
doing prior to the hernia repair.  

After review of the evidence of record, the Board believes 
that there is a reasonable doubt as to whether there has been 
an actual improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  The medical 
evidence does clearly show that there has been no recurrence 
of the hernia.  Nevertheless, the veteran has undergone 
several surgical procedures in attempts to correct the 
hernia, and it appears from the veteran's sworn testimony 
(which the Board finds to be credible) that he is still 
limited in certain activities of everyday life.  More 
significantly, the examiner who conducted the August 1999 VA 
examination commented that although the hernia repair was not 
itself disabling, the veteran probably could not return to 
the type of work he was doing prior to the hernia repair.  To 
the Board, this suggests that in the opinion of a trained 
medical professional, there has been no actual improvement in 
the veteran's ability to function in everyday life and work 
although the hernia repair appears to have been successful.  
In sum, the Board is unable to conclude that the 
preponderance of the evidence is against restoration of the 
30 percent rating.  


ORDER

Entitlement to restoration of a 30 percent rating for 
service-connected postoperative right inguinal hernia with 
residual scarring is warranted, effective March 1, 2000.  To 
this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

